Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered in the first above-entitled matter June 11, 1970 on resentence upon a 1960 conviction of rape in the first degree, burglary in the third degree and robbery in the third degree, upon a plea of guilty, resentencing him to 10 to 20 years on the rape charge, and 5 to 10 years on each of the charges of burglary and robbery, the latter two to run concurrently with each other, but consecutively to the rape charge, nunc pro tunc as of June 29, 1960; and appeals by relator from a judgment of the same court, dated June 11, 1970 and made in the second above matter, a habeas corpus proceeding, which dismissed the writ. Judgment in the habeas corpus proceeding affirmed, without costs. No opinion. Judgment of resentenee modified, in the exercise of discretion, by directing that all the sentences be concurrent instead of consecutive in part. As so modified, said judgment affirmed. In our opinion, the resentence to the original terms was excessive to the extent indicated. Any further reduction of sentence is an issue more properly addressed to the consideration of the Parole Board. Rabin, P. J., Hopkins, Munder, Brennan and Benjamin, JJ., concur.